      1 Marquis Aurbach Cof~ng
        Craig R. Anderson, Esq.
      2 Nevada Bar No. 6882
        10001 Park Run Drive
      3 Las Vegas, Nevada 89145
        Telephone: (702) 382-0711
      4 Facsimile: (702) 382-5816
        canderson@maclaw.com
      5   Attorneys for Defendants LVMPD, Hatten, English and Lombardo
      6                            UNITED STATES DISTRICT COURT
      7                                    DISTRICT OF NEVADA
      8 ~ JASON FUNKE,                                                    Case Number:
                                                                          2:19-cv-1335
      9                                 Plaintiff,
     10          vs.                                        STIPULATION AND (PROPOSED)
                                                           ORDER EXTENDING DEADLINE FOR
~    11   MARK HATTEN, individually and in his               DEFENDANTS TO RESPOND TO
~~        official capacity as a Las Vegas police              PLAINTIFF'S COMPLAINT
          officer; MELVYN ENGLISI-I, individually
          and in his official capacity as a Las Vegas                 (FIRST REQUEST)
          police officer; LAS VEGAS
          METROPOLITAN POLICE
          DEPARTMENT, a political subdivision of
          the State of Nevada; JOSEPH LOMBARDO,
          individually and as a policy maker of the Las
          Vegas Metropolitan Police Department; and
          DOES 1 through 10, individually and in their
          official capacities as police officers and/or
          policymakers for the Las Vegas Metropolitan
          Police Department,

                                        Defendants.
     19

     20          Plaintiff Jason Funke ("Plaintiff"), by and through his counsel of record, and
     21   Defendants Las Vegas Metropolitan Police Department, Officer Hatten, Officer English and
     22 Sheriff Joseph Lombardo ("LVMPD Defendants"), by and through their attorneys of record,

     23 hereby stipulate and agree that the time for the LVMPD Defendants to file their response to

     24 Plaintiff's Complaint (ECF No. 1) should be extended from August 26, 2019 until

     25 September 27, 2019.

     26          The extension is requested because the LVMPD Defendants require additional time
     27 I to perform a complete investigation prior to filing a responsive pleading.
                                                     Page 1 of 2
                                                                      MAC:14687-220 3820302 1 8/21/2019 1020 AM
               1           This stipulation is made in good faith and not for the purpose of delay.
               2 Dated this 21st day of August, 2019.              Dated this 21st day of August, 2019.

               3   MARQUIS AURBACH COFFING                          MADIA LAW LLC
               4
                   By:     s/Crai<7 R. Anderson                     By:     s/Joshua A. Newville
               5         Craig R. Anderson, Esq.                          Joshua A. Newville, Esq.
                         Nevada Bar No. 6882                              *Has complied with LR IA 11-2
               6         10001 Park Run Drive                             323 Washington Ave. N., #200
                         Las Vegas, Nevada 89145                          Minneapolis, Minnesota 55401
               7         Attorney for LVMPD Defendants                    Attorney for Plaintiff

               8                                                    SURRATT LAW PRACTICE

               9
                                                                    By:     s/Kimberly M. Surratt
              10                                                          Kimberly M. Surratt, Esq.
                                                                          Nevada Bar No. 8279
~             11                                                          3705 Lakeside Drive
~~                                                                        Reno, Nevada 89509
w         ~ 12                                                            Attorney for Plaintiff
O
V     ~, °°
         N'' 13
     ^J ~ M
.~.~ ]  ~


U~~~ 14                                                       ORDER
~/~./~ ~~°`
h+~ 1 v x
~ ~zw 15                   IT IS SO ORDERED this 22 day of August, 2019, that the above Stipulation is
1-+ y a

~ o~~ 16 hereby GRANTED. Defendants shall have until September 27, 2019, to file their response
cn — --~~~
I~1      M

~        N 17 to Plaintiff's Complaint.
Oi
~          18

              19

              20
                                                                 UNITED STATES DISTRICT JUDGE
              21

              22

              23

              24

              25

              26

              27
                                                             Page2of2
                                                                                MAC: 14687-220 382030? 18/21/2019 10:20 AM
